Citation Nr: 1038844	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to April 1972.

This matter is on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).  In this case, the Board determines that further 
development is necessary before the merits of the claim may be 
addressed.

First, based on the Veteran's statements at his hearing before 
the Board in August 2010 as well as some of his treatment 
records, the possibility exists that there are VA treatment 
records that have not been acquired.  Specifically, he stated in 
August 2010 that he was evaluated for his back symptomatology at 
some point "in the 70's" at the VA Medical Center in Battle 
Creek Michigan.  T. at 7-8.  This statement is substantially 
similar to a statement he made to a VA inpatient discharge 
evaluation in September 1995.  

However, it does not appear that an attempt has been made to 
acquire VA treatment records prior to 1990.  Therefore, an 
attempt should be made to acquire any VA treatment records from 
the time he left active duty in 1972 until 1990.  

A review of the record also shows that the Veteran is in receipt 
of disability benefits from the Social Security Administration 
(SSA).   Multiple VA treatment records refer to him as receiving 
100 percent disability through VA and the SSA.  There is no 
indication as to whether or not the Veteran's SSA award was based 
on his present back disability and thereby relevant to this 
appeal.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 
2010) (holding that VA is not required to obtain SSA records in 
all cases but only where potentially relevant to the claim(s) on 
appeal).  As such, and for the sake of being thorough and 
complete on remand, the records from the SSA should be obtained.   

Next, the Veteran's service treatment records reflect that he 
hurt his low back while on active duty in April 1963.  Treatment 
for this injury continued for approximately one week, and there 
was no subsequent treatment.  The evidence does not indicate a 
recurrence of back pain until April 1996, and a diagnosis of 
degenerative disc disease is not evident until 2000.  

However, the RO's conclusion in its February 2006 decision that 
the Veteran's injury in 1963 was essentially of an acute and 
transitory nature is not based on any opinion from a medical 
professional, but instead appears to be its own assessment.  
Therefore, the Board finds that an examination is necessary to 
address whether his low back disorder related to the injury he 
incurred while on active duty.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records related to 
the Veteran's low back disorder from the VA 
Medical Center in Battle Creek, Michigan, for 
the period from 1972 to 1990.  A record of 
any negative development should be included 
in the claims file.

2.  Obtain from SSA a copy of their decision 
regarding the veteran's claim for Social 
Security disability benefits, as well as the 
medical records relied upon in that decision.  
Any negative development should be included 
in the claims file.

3. Schedule the Veteran for an appropriate VA 
examination to determine the nature, extent, 
onset and etiology of any low back disorder.  
The claims folder should be made available to 
and reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.

The examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a 50% possibility or greater) that any 
diagnosed low back disorder is related to 
active service, or had its onset within a 
year of active duty service.  

All findings and conclusions should be set 
forth in a legible report and any opinions 
should be accompanied by a through rationale.  
If the examiner is unable to render an 
opinion without resorting to speculation, a 
thorough reasons and bases should be provided 
as to why such an opinion cannot be rendered.  

4.  After completing the above, and any other 
development deemed necessary, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


